Citation Nr: 1543493	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1977 to November 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 2005, service connection was denied for a psychiatric disorder based on the finding that the Veteran's diagnosed depression with anxiety and/or mood disorder was merely a presentation of a developmental disorder that had pre-existed her active service.

2.  The evidence received since the June 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The June 2005 rating decision to deny service connection for an acquired psychiatric disorder to include depression and anxiety disorder is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 20.1103, 20.1104 (2015). 

2.  The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was provided to the Veteran in a December 2010 letter, prior to the initial adjudication of the claim.  

Analysis

By way of history, service connection for a psychiatric disorder was initially denied in January 1986 rating decision.  The RO determined that service connection was not warranted because the Veteran's condition had been classified a personality disorder, which was not a disability for purposes of establishing VA compensation.  The decision became final one year later.  

Then, in August 1996, the RO essentially denied a reopening of the Veteran's service connection claim.  The RO found that there was no new evidence establishing that the Veteran's stress or depressive disorder were caused by her active service.  The Veteran appealed this decision.

In September 1998, the Board issued a decision that determined that the Veteran had failed to provide new and material evidence to reopen a claim for service connection for an acquired psychiatric and/or a personality disorder, which had been claimed as severe depression and stress disorder.  However, in that decision, the Board noted that the Veteran appeared to have raised a claim for service connection for PTSD, which had not been adjudicated by the RO.  The claim for service connection for PTSD was thereby referred to the RO for appropriate action and specifically excluded from the new and material evidence appeal.  

The RO denied service connection for an acquired psychiatric disorder to include depression and anxiety in a June 2005 rating decision.  After reopening the previously denied claim, the RO developed the claim by affording the Veteran a VA examination in March 2005 that, in pertinent part, determined that the Veteran's diagnosed depression with anxiety and/or mood disorder was merely a presentation of a developmental disorder that had pre-existed her active service and had nothing to do with her reports of chronic pain.  The RO's adverse determination focused on the finding that the Veteran suffered from a developmental personality disorder that pre-existed service and could not be considered to be a disease or injury within the meaning of the applicable law.  

The June 2005 decision noted that the Veteran had a history of a personal assault in service.  There was no diagnosis of PTSD of record at that time.  Indeed, in referencing the VA examination, and after noting the trauma, the RO focused on the finding that the Veteran's current diagnosis was a personality disorder.  Such served as an implicit denial of the previously referred claim for service connection for PTSD.  


Notice of the June 2005 decision and of the Veteran's appellate rights was sent to the Veteran, with a copy to her representative, in June 2005.  The Veteran did not appeal this decision and no new and material evidence was submitted during the appeal period.  The decision is therefore final.

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

Evidence received since the 2005 rating decision includes treatment records that identify the Veteran as being a victim of a military sexual trauma.  




sdiagnosis acquired psychiatric disorder, specifically bipolar disorder.  The record now contains evidence of an acquired psychiatric disorder, which is new and material and sufficient to reopen the previously-denied claim. 38 C.F.R. § 3.156(a) , Shade v. Shinseki, 24 Vet. App. 110   (2010).






Unestablished facts include evidence or a medical opinion that provides a nexus between the Veteran's current diagnoses of anxiety disorder and depression and her active duty service.  In her December 2010 claim for service connection, the Veteran stated that she had her first anxiety attack while walking on top of an aircraft hangar at Loring Air Force Base.  The Veteran reported that ever since this incident she has suffered from, and received treatment for, depression.  Additionally, in her January 2014 VA Form 9 she stated that she did not suffer from mental issues until she was treated in-service in 1979.  She asserted that since this date, she has had moderate to severe mental issues.  These statements are sufficient new evidence to reopen the claim because they go to an unestablished fact necessary to substantiate the claim.  These statements relate a continuity of symptoms linking her current diagnoses of acquired psychiatric disorders to her active service.  They also provide greater detail as to the onset of her psychiatric disorders.  The Board recognizes that the Veteran has essentially provided this evidence at earlier times, but here there is clear evidence of psychiatric diagnoses besides personality disorder.  The Claim is therefore reopened.

Thus, the Board finds the newly submitted evidence to be both new and material and the Veteran's service connection claim on appeal is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).  


ORDER

New and material evidence having been received, the claim for service connection for psychiatry disorders to include depression, and anxiety disorder is reopened, is granted.

REMAND

As to the Veteran's claim for an acquired psychiatric disorder to include anxiety disorder and depression, her most recent VA examination was in May 2005 and did not address her recently submitted statements of record.  Thus, the Veteran should be afforded a new VA examination to determine whether her acquired psychiatric disabilities are related to service.

In regards to her PTSD claim, the Veteran asserts that she suffered a military sexual trauma which led to the disorder.  The current evidence of record is unclear as to both, the military sexual trauma the Veteran suffered and her diagnosis of PTSD.  

Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2015).  Moreover, and of significant import, the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting ""medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.""  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011).  

The Board, therefore finds, that additional development is necessary in order to appropriately adjudicate the Veteran's contentions regarding the etiology of her PTSD and her acquired psychiatric disorders to include anxiety disorder and depression.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1. Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2. Send the Veteran a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma, and request that she complete it with as much specificity as possible.  The Veteran must also be notified that personal assault stressors may be corroborated by evidence from sources other than service records, as laid out in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in § 3.304(f)(3) must be included in the notification to the Veteran.  If the Veteran provides information subject to verification, attempt to verify this information.

3. The Veteran should be afforded a VA psychiatric examination.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that a psychiatric disorder, other than PTSD disorder, had its onset during active service or is related to any in-service disease, injury or event.

The examiner should determine if the Veteran has a current diagnosis for PTSD.  As stated above, the record is unclear as to whether the Veteran has a current diagnosis of, or has ever been diagnosed with, PTSD.  Specifically, treatment medical records from West Los Angeles VAMC on March 12, 2013, Biloxi VAMC on October 3, 2014 and Bay Medical Center Sacred Heart on April 28, 2015, appear to contradict each other as to the presence of a diagnosis.  

The examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran suffered a sexual assault in service.  The examiner should address whether the Veteran displayed any behavior in service or since her separation from service that would be consistent with her claim of being sexually assaulted during her active service.  The examiner should also note the Veteran's alleged stressors/incidents, which are found in written statements, current medical treatment records, and other lay statements of record.

If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether the Veteran's PTSD is at least as likely as not the result of such assault in service.

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that PTSD results from another in-service stressor or other events that occurred in-service.  The report should discuss, of course, any other claimed stressors.  The examiner should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

The claims file must be made available to and reviewed by the examiner.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Thereafter, the RO/AMC should readjudicate the Veteran's claim to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.









The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


